DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.
Claims 10-20 were previously cancelled.1 Claims 1-9 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauss (US 2015/0090625, previously cited) in view of Koh (US 2007/0069895).2	Regarding claim 1, Bauss teaches an apparatus, comprising: 	a first surface having an identification tag attached thereto (paragraph 0102: surface with RFID chip 1); and 	a second surface having an antenna attached thereto, wherein the first surface engages the second surface to provide a seal for an article and to connect the antenna to the identification tag (paragraph 0102: surface with antenna 2).	Bauss does not explicitly teach the second surface define one of a bag enclosure or a box enclosure for receiving an article; and	he first surface engages the second surface to provide a seal for the article within the one of the bag enclosure or the box enclosure.	Koh teaches the second surface define one of a bag enclosure or a box enclosure for receiving an article (paragraphs 0042 & 0044-0045); and	he first surface engages the second surface to provide a seal for the article within the one of the bag enclosure or the box enclosure (paragraphs 0042 & 0044-0045).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Bauss and Koh, because such a combination increases the security of the apparatus (paragraph 0008 of Koh).	Regarding claim 2, Bauss further teaches the first surface has a groove defined therein proximate one of the identification tag or the antenna, and the second surface has a ridge defined therein proximate the other of the identification tag or the antenna (paragraph 0102: recess).	Regarding claim 3, Bauss further teaches an adhesive disposed on one of the first or second surfaces (paragraph 0017).	Regarding claim 4, Bauss further teaches the first surface is defined by the article (Figs. 18A – 18D).	Regarding claim 5, Bauss further teaches the article comprises a bottle (Figs. 18A – 18D).	Regarding claim 6, Bauss further teaches the first and second surfaces define an enclosure for receiving the article (Figs. 18A – 18D).	Regarding claim 8, Bauss further teaches the antenna comprises a conductive strip embedded in the second surface (paragraph 0102).	Regarding claim 9, Bauss further teaches a condition sensor coupled to the identification tag (paragraph 0102).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bauss in view of Koh and in further view of Butler (US 2015/0129666, previously cited).3	Regarding claim 7, Bauss in view of Koh teaches the article of claim 1, as discussed above.	Bauss in view of Koh does not explicitly teach the antenna comprises conductive ink.	Butler teaches the antenna comprises conductive ink (paragraph 0353).	It would have been obvious to one having ordinary skill in the art at the time of invention tom combine the teachings of Bauss in view of Koh and Butler, because using conductive ink allows for more control over the layout of the antenna (paragraph 0322 of Butler).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in view of the new grounds of rejection. New reference Koh has been used to teach the newly added limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See Response to Restriction dated 10/22/20.
        2 In addition to the cited paragraphs, please see also the associated figures.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.